DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. Registration No. 811-3757 Sub-Item 77Q1(a) On April 25, 2011, the Fund's Board of Directors unanimously approved changes to the By-Laws for Dreyfus Premier California AMT-Free Municipal Bond Fund Inc., effective July 1, 2011, which appear in the Registrant’s amended and restated By- Laws, incorporated by reference to Exhibit (b) to Post-Effective Amendment No. 43 to the Registrant's Registration Statement on Form N-1A, filed on September 28,
